Exhibit 10.02

 

AMENDMENT TO CHANGE IN CONTROL AGREEMENT

 

THIS AMENDMENT (the “Amendment”), dated as of July 20, 2011, is by and between
SFN GROUP, INC. (f/k/a SPHERION CORPORATION), a Delaware corporation
(hereinafter referred to as the “Company”), and Roy G. Krause (hereinafter the
“Executive”).

 

Recital

 

The Company and the Executive are parties to that certain Change in Control
Agreement dated May 7, 2001, as amended May 7, 2002, November 30, 2003,
October 6, 2004, March 9, 2005 and December 15, 2008, (the “CIC Agreement”).

 

In connection with the “Offer Closing Date,” as such term is defined in the
Agreement and Plan of Merger (the “Transaction Agreement”), dated as of July 20,
2011, by and among SFN Group, Inc., Randstad North America, L.P. and Cosmo
Delaware Acquisition Corp., the Company and the Executive desire to amend the
CIC Agreement upon the terms and conditions set forth herein.

 

This Amendment will become effective on the date the Offer Closing Date occurs
(the “Amendment Effective Date”), provided if the Offer Closing Date does not
occur or if the Transaction Agreement is terminated in accordance with its terms
and provisions prior to the occurrence of the Offer Closing Date, this Amendment
will become void ab initio, without liability to any of the parties hereto.

 

Terms and Conditions

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and intending to be legally bound hereby, the Company and the
Executive hereby agree as follows:

 

1.             Section 2 (including Section 2(a) and 2(b)) is amended in its
entirety to read as follows:

 

“The Executive agrees to provide transition services, as may be reasonably
requested by the Company after the “Offer Closing Date,” as such term is defined
in the Agreement and Plan of Merger (“Merger Agreement”), dated as of July 20,
2011, by and among SFN Group, Inc., Randstad North America, L.P. and Cosmo
Delaware Acquisition Corp.”

 

2.             Section 3 (including all subsections under Section 3) is amended
in its entirety to read as follows:

 

“On or after the Offer Closing Date, upon (i) the termination of the Executive’s
employment by the Company for any reason, (ii) the Executive’s voluntary
termination of employment due to the Company’s reduction (or non-payment) of the
Executive’s base salary, (iii) the Executive’s voluntary termination of
employment

 

--------------------------------------------------------------------------------


 

for any reason on or after January 1, 2012, or (iv) the Executive’s death while
employed by the Company, but, in any such case within two years after the date
of the Change of Control that occurs pursuant to the Merger Agreement (as
applicable a “Severance Event”), the Executive shall receive the payments set
forth in Section 5.  If the Executive terminates his employment as provided in
this Section 3, then the Executive shall be entitled to the benefits set forth
in this Agreement in lieu of any termination, separation, severance or similar
benefits under the Executive’s Employment Agreement, if any, or under the
Company’s termination, separation, severance or similar plans or policies, if
any.  For the avoidance of doubt nothing herein is intended to supersede or
reduce the payments and benefits the Executive is entitled to under the terms of
the Spherion Corporation Deferred Compensation Plan and the payments in respect
of his equity awards as contemplated by the Merger Agreement.”

 

3.             Section 4 is amended in its entirety to read as follows:

 

“Either party can terminate the Executive’s employment upon notice, which shall
set forth the effective date of the Executive’s termination (the “Termination
Date”), which Termination Date cannot be more than 30 days after the date of
such notice.”

 

4.             Section 5(a) is amended in its entirety to read as follows:

 

“Subject to the conditions set forth in this Agreement, upon a Severance Event,
the Company shall pay the Executive on the Termination Date (reduced by any
applicable payroll or other taxes required to be withheld) a lump sum severance
payment, in cash, equal to $3,500,000.”

 

5.             The last sentence of Section 5(c) is hereby deleted in its
entirety.

 

6.             Section 6 (including all subsections under Section 6) is amended
in its entirety to read as follows:

 

“The Company will reimburse the Executive for the employer portion of the cost
of maintaining COBRA coverage for a period of 18 months following his
termination of employment.”

 

7.             A new subsection Section 7(b) is hereby added to read as follows:

 

“Upon the Effective Time, as defined in the Merger Agreement, the Executive
shall be entitled to receive a pro rata portion of his 2011 annual bonus, based
on the number of days from January 1, 2011 through the Effective Time and based
on actual performance through the Effective Time (the “Pro Rata Bonus”).  The
Pro Rata

 

--------------------------------------------------------------------------------


 

Bonus shall be paid to the Executive within 10 business days following the
Effective Time.”

 

8.             Except as specifically provided in and modified by this
Amendment, the CIC Agreement is in all other respects hereby ratified and
confirmed and references to the CIC Agreement shall be deemed to refer to the
CIC Agreement as modified by this Amendment following the Amendment Effective
Date and the CIC Agreement will remain in effect in accordance with its terms
until the Amendment Effective Date.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered as of the day and year first above set forth.

 

 

 

SFN GROUP, INC.

 

 

 

By:

/s/ Mark W. Smith

 

Name: Mark W. Smith

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Roy G. Krause

 

Roy G. Krause

 

--------------------------------------------------------------------------------